Citation Nr: 1619152	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-44 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and from July 1947 to May 1964.  He died in February 2007 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that, in relevant part, denied service connection for the cause of the Veteran's death.

This case was previously remanded by the Board, in July 2013, for further development.    

The Appellant was scheduled for a Travel Board hearing at the Portland RO in March 2013, but requested that the hearing date be rescheduled.  A new Travel Board hearing was set for June 2013, and a notice of the hearing was mailed to the Appellant in April 2013.  However, in June 2013, the Appellant withdrew her request for a hearing.  The Appellant has not requested another hearing, thus her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

An independent medical examination was associated with the claims file after the RO issued a Supplemental Statement of the Case in December 2015.  A letter from the Appellant's representative dated in March 2016 states that the Appellant waives her right to have this case remanded to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence submitted in her appeal.  As such, the Board finds that RO consideration of this evidence has been waived and the Board may proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2007; the certificate of death provides that the immediate cause of death was end-stage Parkinson's disease, due to, or as a consequence of, acute bronchopneumonia with emphysematous lungs.  
 
2.  At the time of the Veteran's death, service connection had been established for chronic sinusitis, evaluated as 50 percent disabling; chronic bronchitis, evaluated as 30 percent disabling; anosmia, complete secondary to chronic sinusitis, evaluated as 10 percent disabling; and loss of sense of taste, evaluated as 10 percent disabling.  
 
3. The probative evidence of record establishes that the Veteran's service-connected chronic bronchitis caused or contributed to his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 as amended (VCAA) and its implementing regulations, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting in full service connection for the cause of the Veteran's death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The same is true with respect to the question of whether there was substantial compliance with the terms of the Board's July 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Moreover, as the Board is granting the claim for entitlement to service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is rendered moot, and further discussion of the VCAA in that regard is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-38 (2001).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse, children, or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, fi the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Appellant contends that the Veteran's service-connected chronic bronchitis and chronic sinusitis caused his death, citing the finding on the Veteran's amended death certificate that acute bronchopneumonia with emphysematous lungs was an underlying cause of death.  The Appellant also asserts entitlement to service connection for cause of death on the basis that the Veteran was entitled to presumptive service connection for emphysema due to exposure to Mustard Gas during service.  However, as the Board is able to grant service connection for cause of death on other grounds, the Mustard Gas claim need not be addressed.      

The Veteran's death certificate states that he died of natural causes in February 2007.  The Veteran's death certificate initially listed only end-stage Parkinson's disease as the cause of death, but it was later amended to include acute bronchopneumonia with emphysematous lungs as an underlying cause of death.  The evidence of record also includes a full autopsy report dated in February 2014, which states that numerous sections of the Veteran's lungs demonstrated emphysematous changes with enlarged alveolar spaces and occasional septal thickening.  In addition, the autopsy revealed acute bronchopneumonia (Gram positive cocci identified).  

At the time of the Veteran's death, service connection was in effect for chronic sinusitis, evaluated as 50 percent disabling; chronic bronchitis, evaluated as 30 percent disabling; anosmia, complete secondary to chronic sinusitis, evaluated as 10 percent disabling; and loss of sense of taste, evaluated as 10 percent disabling.  Thus, the Appellant's claim for service connection for the cause of the Veteran's death can be substantiated if the evidence shows a relationship between the cause listed on the death certificate and the Veteran's service-connected disabilities or other disabilities related to his service.    

As to the relationship between the cause of the Veteran's death, which is noted on the death certificate to be end-stage Parkinson's disease, due to, or as a consequence of, acute bronchopneumonia with emphysematous lungs, the medical evidence of record contains conflicting medical opinions.  

After reviewing the Veteran's claims file, a VA examiner opined in September 2009 that the Veteran's cause of death was end-stage Parkinson's disease with a conscious decision to discontinue medical treatment, food, and fluid at the end of life.  The examiner believed that the autopsy finding of acute bronchopneumonia was not related to the Veteran's service-connected chronic bronchitis or chronic sinusitis.  As explanation, the examiner stated, "the cause of death in an overwhelming majority of cases in most patients dying of any cause is actually bronchopneumonia.  This appears to be a common final pathway in most patients, regardless of their underlying chronic medical problems."  In addition, the examiner stated that while the Veteran may have been predisposed to acute bronchopneumonia, any predisposition was due to his Parkinson's disease.  The examiner concluded that the Veteran's service-connected bronchitis and service-connected chronic sinusitis did not contribute significantly to his cause of death, despite the presence of acute bronchopneumonia on autopsy.  In addition, the examiner found that neither service-connected condition made the Veteran less able to ward off the effects of end-stage Parkinson's disease.     

In January 2016, the Appellant submitted a medical opinion from Dr. D. H., who reviewed the Veteran's pertinent military and medical records from 1942 until the Veteran's death and concluded that it is as likely as not that the Veteran's cause of death is related to the respiratory illnesses he sustained during service.  Dr. D. H. cited the Veteran's long history of symptoms associated with his service-connected chronic bronchitis, including frequent chronic recurring cough, inflammation of the lungs, chronic shortness of breath, hemoptysis, frequent hospitalizations secondary to respiratory issues, decreased exercise tolerance, and fatigue.  In addition, Dr. D. H. referred to medical records reflecting a long history of emphysematous changes and other ailments of the lungs.  For example, records from 1965 show that the Veteran had early pulmonary emphysema with bronchiectasis and increased bronchovascular markings; in 1975, a chest radiograph indicated evidence of chronic bronchitis with emphysematous changes; in 2005 and 2006, the Veteran was diagnosed with obstructive lung disease; and in 2006, a CT scan showed left lower lobe bronchiectasis with no fibrosis.  

Dr. D. H. also considered the Veteran's autopsy report, which documents evidence of chronic emphysematous changes in his lungs.  Although the autopsy identified pneumonia as an underlying cause of death, Dr. D. H. believes that the Veteran ultimately died from pneumonia, with Parkinson's disease as a contributing factor.  Dr. D. H. concluded that the Veteran suffered from chronic emphysematous changes in the lungs, chronic bronchiectasis, and bronchiolectasis, with frequent cough, shortness of breath, fatigue, and hemoptysis, and that these symptoms and conditions as likely as not contributed to the Veteran's death.  

Both the September 2009 VA examiner and Dr. D. H. are medical professionals and equally competent to render an opinion regarding the Veteran's cause of death.  Further, both medical opinions are based on review of the Veteran's medical records.  However, the Board gives less probative weight to the VA examiner's opinion, as it does not discuss the Veteran's extensive history of service-connected bronchitis, nor does it consider what impact, if any, this condition had on the Veteran's cause of death.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  In addition, the examiner does not explain how she reached the conclusion that bronchopneumonia was "not felt to be in any way related to [the Veteran's] service-connected bronchitis or chronic sinusitis," beyond generalizing that it is the cause of death in "an overwhelming majority of cases in most patients dying of any cause."  

On the other hand, the medical opinion of Dr. D. H. is based on his consideration of the Veteran's long history of service-connected bronchitis.  In addition, Dr. D. H. provided a well-reasoned opinion with citation to the record that is based on his knowledge and expertise as a medical professional.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Accordingly, the Board concludes that Dr. D. H.'s opinion is due greater probative weight.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided there is an adequate basis for doing so).  

Based on this record, and resolving reasonable doubt in the Appellant's favor, the Board finds that the evidence establishes that the Veteran's service-connected bronchitis was a contributory cause of his death.  38 U.S.C.A. §§ 5107, 1310; 38 C.F.R. §§ 3.102, 3.312.  On this basis, service connection for the cause of the Veteran's death is warranted.         

As to the remaining claim, DIC benefits under 38 U.S.C.A. § 1318 are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected, where a veteran was rated totally disabled for 10 or more years immediately preceding death.  Here, since the Board has already granted service connection for the Veteran's cause of death, it need not decide the claim for benefits under 38 U.S.C.A. § 1318, as granting the claim would not increase the appellant's benefits.  The Board will therefore dismiss the claim as moot.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

Entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


